Citation Nr: 1041070	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for proteinuria and renal 
insufficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1979 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In July 2010, the Veteran failed to appear for a hearing before 
the Board, scheduled at his request. 

The reopened claim of service connection for proteinuria and 
renal insufficiency is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in September 2005, the RO denied service 
connection for proteinuria and renal insufficiency; after the 
Veteran was notified of the adverse decision and of his right to 
appeal, he did not appeal the rating decision and it became final 
by operation of law based on the evidence then of record. 

2.  The evidence presented since the rating decision in September 
2005 relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim of service connection for proteinuria and renal 
insufficiency.







CONCLUSIONS OF LAW

1.  The rating decision in September 2005 by the RO, denying 
service connection for proteinuria and renal insufficiency, 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2010).

2.  The additional evidence presented since the rating decision 
in September 2005 by the RO, denying service connection for 
proteinuria and renal insufficiency is new and material, and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's application to reopen the 
previously denied claim of service connection for proteinuria and 
renal insufficiency, further discussion here of compliance with 
the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim 

The claim of service connection for proteinuria and renal 
insufficiency was previously denied in a rating decision in 
September 2005 on the grounds that the proteinuria and renal 
insufficiency were not shown in-service and were unrelated to 
service or to a service-connected disability.  After the Veteran 
was notified of the adverse decision and of his right to appeal, 
he did not appeal and the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Although that rating decision became final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the application to reopen the claim was received in December 
2005, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).



Evidence Previously Considered

The evidence considered at the time of the rating decision in 
September 2005 by the RO consisted of the service treatment 
records, VA records from 1993 to 2004, a July 1998 letter from a 
VA physician, and private medical records from 1994 to 2003. 

The service treatment records show that on enlistment 
examination, "albuminuria" was noted in the Summary of Defects.  
Thereafter the service treatment records chronicle findings of 
protein in urine (proteinuria) in September 1984, in March, 
April, in July 1990, and in December 1991.  In February 1992, the 
Veteran was honorably discharged from active military service.

After service, VA record shows that in April 1996 the Veteran had 
a renal biopsy due to proteinuria.  In May 1996, there was a 13 
year history of proteinuria.  

Private medical records, dating from 1996, including laboratory 
work in November 1996, show proteinuria.

In a letter, dated in July1998, a VA physician stated that the 
Veteran had been a patient since 1996, when he was referred for 
the evaluation of proteinuria, mild renal insufficiency, and 
hypertension.  The VA physician stated that a renal biopsy showed 
a chronic process consistent with arteriolar-nephrosclerosis and 
that the pathology had been long standing in duration.

Additional Evidence and Analysis

In a rating decision in September 2005, the RO denied service 
connection for proteinuria and for renal insufficiency on the 
grounds that the proteinuria and renal insufficiency were not 
shown in service and were unrelated to service or to a service-
connected disability.  



In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  

The additional evidence consists, in pertinent part, of VA 
nephrology consultation in June 2007.  The VA physician stated 
that the Veteran's proteinuria and hypertension existed prior to 
service, resulting in hypertensive nephrosclerosis.  

As the claim of service connection for proteinuria and renal 
insufficiency was denied, in part, on the grounds that 
proteinuria and renal insufficiency were unrelated to service, 
the report of the VA nephrology consultation in June 2007 and the 
VA physician's statement that the Veteran's proteinuria and 
hypertension existed prior to service, resulting in 
nephrosclerosis, is new and material evidence as the report and 
opinion relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of relationship between 
the Veteran's service and the current proteinuria and renal 
insufficiency and as the evidence raises a reasonable possibility 
of substantiating the claim, the evidence in new and material 
under 38 C.F.R. § 3.156.  And the claim of service connection is 
reopened, but further development is needed before reaching a 
decision on the merits of the reopened claim. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for proteinuria and renal insufficiency is 
reopened, and to this extent only the appeal is granted. 


REMAND

Although the Board has reopened the claim of service connection, 
further procedural development is need before the Board can 
decide the claim on the merits. 


In the report of the VA nephrology consultation in June 2007, the 
VA physician associated pre-existing hypertension and proteinuria 
to hypertensive nephrosclerosis.   In September 2009, the Veteran 
applied to reopen the previously denied claim of service 
connection for hypertension.  In January 2010, the RO sent the 
Veteran VCAA notice with regard to the claim.  

As the Veteran's claim for service connection for proteinuria and 
renal insufficiency is inextricably intertwined with the claim of 
service connection for hypertension, the Board is deferring 
appellate review of the claim until the pending new and material 
evidence claim of service connection for hypertension is finally 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

After adjudication of the new and material 
evidence claim for hypertension, 
adjudicate the claim of service connection 
for proteinuria and renal insufficiency as 
secondary to a service-connected 
disability.  If the decision on the claim 
of service connection for proteinuria and 
renal insufficiency as secondary to a 
service-connected disability is denied, 
then furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


